MEMORANDUM **
Jorge Bustamante-Rocha appeals from the district court’s amended judgment entered after concluding that it would not have imposed a materially different sentence had it known that the United States Sentencing Guidelines were advisory, following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Bustamante-Rocha contends that the district court erred by denying him a two-level downward adjustment for acceptance of responsibility. We conclude that the district court did not clearly err in denying the acceptance of responsibility adjustment. See U.S.S.G. § 3E1.1 cmt. n. 2; see also United States v. Martinez-Martinez, 369 F.3d 1076, 1088-90 (9th Cir.2004) (applying U.S.S.G. § 3E1.1 cmt. n. 2).
Bustamante-Rocha also contends that his sentence is unreasonable. This contention is foreclosed because he did not challenge the reasonableness of his sentence in his first appeal. See United States v. Combs, 470 F.3d 1294, 1297 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.